Case 7:19-mj-00881 Document 1 Filed on 04/18/19 in TXSD Page 1 of 1

AO ill (Rev 8/01) Criminal Complaint Um§@d STHYBS DlS'lfl'lD‘i GCSUY'E
§ »»it¢:isnnl"mn:ul.tm\.m

F‘l!,EvP

APR iii ZUiS

 

United States District Court

SoUTHERN DISTRICT oF TEXAS
McALLEN DIVISION mfg “5° BTM@% @i@§ii

 

UNITEI) STATES OF AMERICA
V.

Luis Garcia-Ortega

` ® Eliezar Diaz-Ortega r£O

lAE YOB: 1980
MEXICO

(Name and Address of Defendant)

  

CRIMINAL COMPLAINT

Case Number: M-19- O%[ -M

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

kno\.vledge and belief. On or about April 17, 2019 in Starr COunty, in
the _ South ern Dlstrlct of Texas
(Trni'k Smtzzto)'y Language of O]j”ense)

being then and there an alien who had previously been deported from the United States to Mexico in pursuance oflaw, and thereafter
Was found near La Grulla, Texas, within the Southern District of Texas, the Attorney General ofthe United States and/or the

Secreta ry of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
Stales;

in violation of Title 8 United States Code, Section(s) 1326 erlony)

l further state that l am a(n) Senior Patrol Agent and that this complaint is based on the
following facts:

Luis Garcia-Ortega was encountered by Border Patrol Agents near La Grulla, Texas on April 17, 2019. The investigating Agent
established that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally
entered the United States on April 17, 2019, near Rio Grande City, Texas. Record checks revealed the Defendant was formally
Deported/Excluded from the United States on May 25, 2018 through Del Rio, Texas. Priur to Deportation/Exclusion the Defendant
was instructed not to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland
Security. ()n January 9, 2012, the defendant was convicted of Conspiracy to possess and distribute a listed chemical (pseudophedrinc)
knowing or having reasonable cause to believe it will be used to manufacture methamphetamine and sentenced to ninety-seven (97)
months confinement and two (2) years supervised release term.

nr;‘.f`<e>

Continued on the attached sheet and made a part of this complaint miles No

 

441"'
Sworn to before me and subscribed in my presence, §ig§ of Complain t
April 18, 2019 2 '- B],//L'*"' ng Senior Patrol Agent
/
Peter E. Ormsby , U.S. Magistrate Judge , 606 ;W |

. . . . l
Name and Title of Judicial Officer S\gnature of Judlcial Offlcer

